RENDERED: FEBRUARY 26, 2021; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                   Court of Appeals
                     NO. 2019-CA-1244-MR

DERRICK AKINS                                        APPELLANT


          APPEAL FROM JEFFERSON CIRCUIT COURT
v.       HONORABLE SUSAN SCHULTZ GIBSON, JUDGE
                 ACTION NO. 14-CR-002926


COMMONWEALTH OF KENTUCKY                              APPELLEE




AND                  NO. 2020-CA-0236-MR


DERRICK D. AKINS                                     APPELLANT


          APPEAL FROM JEFFERSON CIRCUIT COURT
v.       HONORABLE SUSAN SCHULTZ GIBSON, JUDGE
                 ACTION NO. 14-CR-002926


COMMONWEALTH OF KENTUCKY                              APPELLEE
                                           OPINION
                                          AFFIRMING

                                          ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

ACREE, JUDGE: Derrick Akins brings two appeals to this Court. In the first,

Akins appeals the trial court’s March 21, 2019 order denying his CR1 60.02 motion

to vacate his May 25, 2017 judgment of conviction. In the second, Akins appeals

an October 15, 2019 order reversing the trial court’s prior finding of indigency.

Having reviewed the record in both case, we find no error and affirm both orders

of the Jefferson Circuit Court.

                                         BACKGROUND

                 Akins’s convictions stemmed from three different, violent

altercations with his girlfriend.2 He was arrested and charged with: (1) two counts

of assault in the first degree; (2) one count of assault in the second degree; and (3)

being a persistent felony offender, first degree.

                Akins entered a conditional guilty plea reserving his right to appeal.

He was sentenced to serve a total of ten years in prison on the three assault charges

consistent with the terms of his plea deal. In his direct appeal from the conviction,


1
    Kentucky Rules of Civil Procedure.
2
  These altercations resulted in Akin: (1) strangling his girlfriend; (2) cutting his girlfriend on
the side of the neck with a box cutter; and (3) stabbing his girlfriend with a kitchen knife.

                                                 -2-
Akins argued his statements to the police detective were coerced and the

Commonwealth inappropriately influenced the grand jury’s decision by

mischaracterizing his girlfriend’s injury as a “sliced throat.” This Court affirmed

the judgment of conviction and sentence. Akins v. Commonwealth, No. 2017-CA-

000991-MR, 2018 WL 3954277 (Ky. App. Aug. 17, 2018).

             Before this Court rendered its opinion, Akins filed a CR 60.02 motion

to vacate the judgment. His grounds mirrored the arguments he made in the direct

appeal, and the trial court denied his motion. Once this Court rendered the opinion

affirming his conviction, Akins filed a second CR 60.02 motion. The basis for the

motion was already expressly argued on appeal. The trial court denied his motion

having concluded Akins previously raised—and lost—the same argument that the

police detective misrepresented facts to the grand jury. Akins requested the trial

court to reconsider, but the motion was denied. This appeal followed.

             While the appeal of the order denying CR 60.02 relief was pending,

the Department of Corrections (DOC) filed a motion with the trial court to set

aside its September 19, 2019 order that barred the DOC from charging Akins’s

inmate account for copying and postage services based on his indigency.

According to the DOC’s motion, the trial court erred by determining whether

Akins was indigent using the wrong standard. “Indigent,” as it pertains to




                                         -3-
individuals committed to the custody of the DOC, is defined by CPP3 15.7. That

policy states “indigent” means “an inmate who has maintained a balance in his

inmate account of $5.00 or less for thirty (30) days prior to requesting indigent

status.” On October 15, 2019, the trial court acknowledged its error and vacated its

prior order barring the DOC from charging Akins for copies and postage.

                 Akins timely served and filed a CR 59.05 motion to alter, amend, or

vacate the October 15, 2019 order, but the trial court denied the motion.4 Akins’s

second appeal seeks reversal of the October 15, 2019 order.

                                 STANDARD OF REVIEW

                 Our standard of review of a trial court’s denial of a CR 60.02 motion

is whether the trial court abused its discretion. Richardson v. Brunner, 327 S.W.2d
572, 574 (Ky. 1959). The test for abuse of discretion is whether the trial court’s

decision was “arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999).

                 Whether the trial court properly determined Akins was not indigent

for purposes of obtaining free copying and postage services involves questions of


3
    Corrections Policy and Procedures.
4
 Akins served his motion on October 24, 2019, within the 10-day timeframe required under CR
59.05, and he delivered the original to the circuit court clerk. It is filed of record in the proper
sequence. However, from an apparent clerical error, the motion was never docketed. Akins
apparently discovered the error and refiled his motion on December 16, 2019, after realizing the
court took no action to hear his motion. The trial court finally ruled on the motion on January 3,
2020. Therefore, the time for filing a notice of appeal was properly suspended.

                                                -4-
fact and law, and this Court’s review is governed by CR 52.01. Kentucky

Properties Holding LLC v. Sproul, 507 S.W.3d 563, 568-69 (Ky. 2016) (while

deferential to the trial court’s fact finding, appellate court reviews legal

determinations and conclusions de novo).

                                     ANALYSIS

Appeal No. 2019-CA-1244-MR

             Akins contends the trial court erred by denying his CR 60.02 motion

and failing to make findings of fact and conclusions of law. We disagree and

affirm the trial court’s decision.

             The trial court issued an order on March 21, 2019, denying Akins’s

CR 60.02 motion. In that written order, the trial court specifically laid out the

reasons why it denied Akins’s request. We conclude the trial court’s findings were

more than sufficient to support the legal conclusions reached.

             Furthermore, Akins appears to labor under the impression that a

motion for additional findings compels the trial court to make them. He is

mistaken. “CR 52.02 does not require a trial court to make additional findings in

response to a motion. The rule simply states that the court ‘may amend its findings

or make additional findings’ in response to a motion. By its own terms, the rule

permits the trial court to determine the sufficiency of its factual findings.”

McKinney v. McKinney, 257 S.W.3d 130, 134 (Ky. App. 2008) (citations omitted).


                                          -5-
This Court concurs in the trial court’s conclusion that its fact finding was

sufficient.

                The trial court also did not err in denying Akins’s request to vacate

the judgment. CR 60.02 is not intended merely as an additional opportunity to

relitigate the same issues which could “reasonably have been presented” by direct

appeal or in RCr5 11.42 proceedings. RCr 11.42(3); Gross v. Commonwealth, 648
S.W.2d 855-56 (Ky. 1983). The purpose of this part of the rule is to avoid

relitigating issues which either were or could have been addressed sooner, deftly

balancing the interests of due process on the one hand and the need for judicial

economy and consistency on the other.

                As stated in Gross, CR 60.02 was enacted as a substitute for the

common law writ of coram nobis.

                The purpose of such a writ was to bring before the court
                that pronounced judgment errors in matter of fact which
                (1) had not been put into issue or passed on, (2) were
                unknown and could not have been known to the party by
                the exercise of reasonable diligence and in time to have
                been otherwise presented to the court, or (3) which the
                party was prevented from so presenting by duress, fear, or
                other sufficient cause. Black’s Law Dictionary, Fifth
                Edition, 487, 1444.
Id. at 856. In summary, CR 60.02 is available only to raise issues which cannot be

raised in other proceedings.


5
    Kentucky Rules of Criminal Procedure.

                                            -6-
                Akins already raised the issue of the grand jury testimony in a

previous appeal to this Court. This Court affirmed his judgment and sentence. He

failed to avail himself of that opportunity to raise constitutionality claims. It is not

proper to do so now. Akins cannot identify any argument, including his

constitutionality claims, that would satisfy any of the six categories of grounds for

CR 60.02 relief. Therefore, we affirm the trial court in denying Akins’s CR 60.02

motion.

Appeal No. 2020-CA-0236-MR

                Akins argues his right to free copies and postage is governed by KRS6

Chapter 31 because that section governs the trial court’s findings of indigency.

However, that statute only entitles a criminal defendant to representation by an

attorney and to be provided with the necessary services and facilities of

representation. KRS 31.110(1).

                Akins does not challenge the fact finding regarding his being in DOC

custody or the amounts in his prison account. His purely legal argument is that the

trial court’s original order that relied on KRS 31.110(1) was correct as a matter of

law, and that its subsequent application of CPP 15.7 was legal error. Akins has it

backwards. The October 15, 2019 order recognizing CPP 15.7 as the law

governing these facts corrected the trial court’s own error and is legally correct.


6
    Kentucky Revised Statutes.

                                           -7-
                                CONCLUSION

            For the foregoing reasons, the Jefferson Circuit Court’s orders are

affirmed.

            ALL CONCUR.



BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE IN APPEAL
                                         NO. 2019-CA-1244-MR:
Derrick Akins, pro se
LaGrange, Kentucky                       Daniel Cameron
                                         Attorney General of Kentucky

                                         Perry Ryan
                                         Assistant Attorney General
                                         Frankfort, Kentucky

                                         BRIEF FOR APPELLEE IN APPEAL
                                         NO. 2020-CA-0236-MR:

                                         Daniel Cameron
                                         Attorney General of Kentucky

                                         Allison Brown
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                       -8-